ATTORNEY DISCIPLINARY PROCEEDINGS
JjPER CURIAM.
Pursuant to Supreme Court Rule XIX, § 21, the Office of Disciplinary Counsel (“ODC”) has filed a petition seeking the imposition of reciprocal discipline against respondent, Marvin L. Schwartz, an attorney licensed to practice law in the States of Louisiana and New York, based upon discipline imposed by the Supreme Court of the State of New York.
UNDERLYING FACTS AND PROCEDURAL HISTORY
In 2008, respondent was convicted of a misdemeanor violation of New York General Business Law § 352-e(l)(c), and was placed on probation for a period of three years. On December 8, 2003, the Supreme Court of the State of New York, Appellate Division: Second Judicial Department entered an order suspending respondent from the practice of law based on his conviction of a serious crime, pending further orders of the court.
By letter dated January 28, 2004, respondent self-reported his interim suspension to the ODC. The ODC then filed a petition to initiate reciprocal discipline in Louisiana. By order of this court dated March 2, 2004, respondent was given thirty days to demonstrate why the imposition of discipline in this state would be unwarranted. On March 11, 2004, respondent filed a pleading consenting to the imposition of reciprocal discipline.
|,DISCUSSION
The imposition of reciprocal discipline against respondent based upon the New York judgment is clearly appropriate under the facts of this case. Following his conviction of a serious crime, the Supreme Court of the State of New York has suspended respondent from the practice of law in that state pending further proceedings. Respondent concedes that the imposition of identical discipline in Louisiana is appropriate, and there is no suggestion otherwise upon the face of the record. Accordingly, we will impose reciprocal discipline pursuant to Supreme Court Rule XIX, § 21.
*983DECREE
Considering the petition for reciprocal discipline filed by the Office of Disciplinary Counsel and the record filed herein, it is ordered that Marvin L. Schwartz, Louisiana Bar Roll number 9906, be and he hereby is suspended from the practice of law on an interim basis, pending further orders of this court.